Per Curiam. The appellant, Darrell Profit, has filed a motion for rule on the clerk. As he filed his notice of appeal prior to the entry of the judgment and commitment order, it was of no effect. His attorney, William Owen James, Jr., admits responsbility for failing to perfect the appeal.  We treat the motion as one for a belated appeal and grant the motion. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct.